— Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered June 1, 2004. The order, among other things, denied defendants’ motion seeking leave to renew, reargue or reconsider.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue or reconsider be and the same hereby is unanimously dismissed and the order is affirmed without costs.
Memorandum: Supreme Court properly denied the motion of defendants insofar as it sought leave to renew their opposition to plaintiffs motion seeking summary judgment. The additional facts submitted by defendants were not newly discovered and defendants failed to provide a “reasonable justification for the failure to present such facts on the prior motion” (CPLR 2221 [e] [3]; see Lindsay v Funtime, Inc. [appeal No. 2], 184 AD2d 1036 [1992]). No appeal lies from that part of the order denying defendants’ motion insofar as it sought leave to reargue (see Lindsay, 184 AD2d at 1036) or reconsider (see Hutchings v Hutchings, 155 AD2d 973 [1989]). Present — Green, J.P., Scudder, Gorski and Pine, JJ.